Case 2:18-cv-11273-MCA-JAD Document 1104 Filed 09/08/20 Page 1 of 1 PageID: 28071




                                                                                                     THOMAS P. SCRIVO
                                                                                                      tscrivo@oslaw.com


                                                  September 8, 2020

  VIA ECF
  All Counsel of Record

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

          I am in receipt of the September 4, 2020 request, on consent, by the Small Parties Group
  for a one-week extension to file its Reply Brief (ECF No. 1103) in further support of its Motion to
  Compel. The request for an extension is granted. The deadline to file a Reply Brief is September
  18, 2020.

         I do not intend to schedule oral argument until I receive all papers and will do so with input
  from counsel regarding scheduling.

                                                   Very truly yours,

                                                   /s/ Thomas P. Scrivo

                                                  Thomas P. Scrivo


  cc:    Hon. Madeline Cox Arleo, U.S.D.J. (via ECF)
         Hon. Joseph A. Dickson, U.S.M.J. (via ECF)




             14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com

                          200 Park Avenue, Suite 1700, New York, New York 10166 | (888) 663-1117
